Title: From John Adams to Richard Rush, 24 April 1815
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy April 24. 1815

The first Thing that Struck me when I recd your favour of the 15th. was the Seal. I will not tell you, at present how many reflections this excited before I opened the Letter. I determined at once to answer it by my Seal. You will See it on the Outside of this. An Ellipsis Surrounded by 13 Starrs, protecting a Pine Tree, with a Codfish and a Buck. A very bright Starr at the Top of the Pine. The Cod represented the Fisheries the Buck Represented the Western Lands three or four hundred millions of Acres. The Pine Signified the future Navy of the United States; and the Starr upon its Pinacle the new States, one after another to grow out of the thirteen; Immediately after the Peace of 1783 Franklin Struck a mean base, Servile, adulating Medal, at the publick expence, which he Sent to all Europe. I had a private Seal cutt, at my private expence: but I had not courage enough to have the Motto I had prepared for it, engraved upon it. The Motto was “Piscemur, Venemur, Ut Olim. Vanity, you See, is always timid.
“New England will be herself again.” With the deepest Grief I acknowledge  She has forgotten herself. But I must be allowed to make the only Apology for her in my Power: a poor Apology it is, at best, but it is the Example of Virginia and Pensilvania and New York and Kentucky. I remember the time, when all these States, forgot themselves; with a Jefferson, a Madison, a Clinton and a Mackean at their head; not to mention a Burr, who was more opperative than all of them.
New England is Sufficiently humiliated. She can, no longer be represented, as terrible to the Middle, the Southern and the Western States. Kentucky, Ohio, Tennesee, New Orleans and New York have proved themselves more formidable to New England than She ever did to them. We must be candid, Mr Rush and Speak and write freely to one another. For forty Years, and more have my feelings, been harrowed, with the clamours of the Southern and middle States, of the formidable Power of New England; and the danger to the middle and Southern States from New England. How many Sacrifices have I made, and Seen made to this Prejudice? The Truth, the Sacred Truth is, that the most prevalent Systematic Policy of the middle and Southern States has been for forty years, to destroy the Character and Influence of every Men of real Merit Talents and Influence in New England. And to raise up and exalt whom? A Bidwell, a Skinner, a Gannet. Or to rise to honest Men, of no Talents, a Dearborne, a Varnum, and a Seaver; A Sewell, a Dexter, an Ames a Lloyd, are not only held in no Estimation; but are ran down. And where are Hancock, Samuel Adams and the Protomartyer of Bunkers Hill? General Joseph Warren? and where is Elbridge Gerry? and his Widow? And his Children? Tacitus and Quintilian! You will never, induce me to believe that Fate or Chance governs this World; nor to doubt whether Wisdom or Benevolence governs it. But I cannot always See it.How can I explain to you, the Value, the importance, and the Necessity of the Fisheries? New England, as a body is as ignorant of it as Ohio or Tennessee. They are a Monopoly. Not more than a dozen or two of Men in New England know their History their Extent or importance. And every Man engaged in them, dreads Rivalry and competition. He is afraid of French and English Jealousy, no less than of the Competition of his Neighbours. It is a Mystery. A profound Enigma. A Pamplet or a Newspaper that Should devellope this riddle would produce a Consternation first, and a blaze and a fury afterwards even in New England itself.
You may depend upon it, if one Particle of our Rights or Liberties in the Fisheries is relinquished or abandoned by the national Government, there is an End of the Union forever. New England knows that She alone, can Sustain the whole force of Great Britain forever. Kentucky Tennessee and Louisiana have lately discovered that they can defend themselves as well as New England. With these proud and well grounded Sentiments at both Ends of the Continent, what are We to expect? Reconcilliation must, by Some means or other, be contrived, Or.—I will not Say what I forebode.
Piscemur, Venemur, Ut Olim: but
The narrow Systems of Party Despotism must be broken down, or at least modified. Your sincere Friend
John Adams.